EXHIBIT A MULTIPLE CLASS PLAN ADVISORS SERIES TRUST on behalf of the funds managed by Huber Capital Management, LLC (as amended on December 3, 2015 for Huber Capital Mid Cap Value Fund) Fund Name: Huber Capital Equity Income Fund Huber Capital Small Cap Value Fund Huber Capital Diversified Large Cap Value Fund Huber Capital Mid Cap Value Fund Share Class Minimum Investment1 Maximum Initial Sales Charge Maximum CDSC Maximum 12b-1 Fee Maximum Shareholder Servicing Fee Redemption Fee Investor Class Regular Accounts - $5,000 Retirement Accounts - $2,500 None None 0.25% 0.25% 1.00%3 Institutional Class None None None2 None2,4 1.00%3 1 The Advisor may waive the minimum initial investment in certain circumstances; please see the Funds’ Prospectus. 2 The Funds’ “Distribution and Service (“Rule 12b-1”) Fees” and “Shareholder Servicing Plan Fee” may each accrue up to 0.25% of the average daily net assets of the Institutional Class shares; however, the accrual of each fee is currently set at 0.00% indefinitely and any accrual increase must first be approved by the Trust’s Board of Trustees (the “Board”) 3 A redemption fee of 1.00% is assessed on shares redeemed within 60 days of purchase (i.e., held 60 days or less). 4 The Huber Capital Mid Cap Value Fund’s Institutional Class has a shareholder servicing plan fee of 0.10%. ADVISORS SERIES TRUST HUBER CAPITAL MANAGEMENT, LLC on behalf of the Funds listed on Exhibit A By:/s/ Douglas G. Hess By:/s/ Gary Thomas Name:Douglas G. Hess Name:Gary Thomas Title:President Title:COO/CCO
